Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
Claims 2, 28-31 and 37-40 have been amended. Claims 31-40 are now pending for examination.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21, line 16, recites “when” is an optional statement, which makes the limitations following have limited patentable weight. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure, see MPEP 2143.03.   
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 21 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,169,341.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 21 of the instant application Patent 10,169,341 as shown in comparison table below.

Instant Application
Patent 10,169,341
claim 21, a computer program product comprising a non-transitory machine-readable storage medium storing instructions the instructions, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
causing a content object to undergo one or more modifications initiated by one or more users of a content management system during a workflow process involving one or more actions performed by a user of the content management system, the content object comprising content and metadata of a document maintained by the content management system within a first file structure, the first file structure of the content management system providing, based on a first set of permissions, a first level of access to the document for the one or more users of the content management system;
assigning a location for the content object within a file plan of a records management system in response to detecting a declaration of the document as a record, the declaration being automatically generated in response to a rule invoked when the user of the content management system interacts with a user interface menu, the rule including a definition of a navigation path from the first file structure in the content management system to a location in a second file structure in the records management system, the content management system being distinct from the records management system;
moving the content object from the first file structure to the location in the second file structure; 

providing, for the one or more users of the content management system and via the record marker, a second level of access to the content object at the second location as defined in the file plan, the second level of access comprising a second set of permissions for accessing the document from within the first file structure via a user interface of the content management system, the second set of permission being more limited than the first set of permissions.


processor, cause the at least one programmable processor to perform operations comprising:
      causing a content object to undergo one or more modifications initiated by one or more users of a content management system, the content object comprising content and metadata of a document maintained by the content management system within a first file structure, the first file structure of the content management system providing a first level of access to the document for the one or more users of the content management system, the first level of access comprising an ability to edit the content object; 
     providing the first level of access to the document within the first file structure for the one or more users of the content management system; detecting a declaration of the document as a record; 
     assigning a location for the content object within a file plan of a records management system in response to the detecting the declaration of the document as the record, the records management system capturing and preserving records based upon one or more records management standards; 
     moving the content object from the first file structure to the location in the file plan; 
     creating, in response to the moving, a record marker in the first file structure, the record marker identifying a navigation path from the first file structure to the location of the content object in the file plan; 

     sending a notification to a records manager regarding the declaration of the document as the record.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “sending a notification to a records manager regarding the declaration of the document as the record” of claims 1 of Patent 10,169,341 to arrive at the claim 21 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Reasons for Allowance
Claims 21-40 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art references DeBie’652 and DeBie’970 teaches in the same field of the invention. However the combination of references do not teach “assigning a location for the content object within a file plan of a records management system, in response to detecting a declaration of the document as a record, the declaration being automatically generated in response to a rule invoked when the user of the content management system interacts with a user interface menu, the rule including a definition of a navigation path from the first file structure in the content management system to a location in a second file structure in the records management system, the content management system being distinct from the records management system; …creating, in response to the moving, a record marker in the first file structure, the record marker identifying the navigation path from the first file structure to the location of the content object in the second file structure; and providing, for the one or more users of the content management system and via the record marker, a second level of access to the content object at the second location as defined in the file plan, the second level of access comprising a second set of permissions for accessing the document from within the first file structure via a user interface of the content management system, the second set of permission being more limited than the first set of permissions” as shown in the independent claims 21, 30 and 39. Thereby, the combination of limitations in claims 21, 30 and 39 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.

An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/Primary Examiner, Art Unit 2168